DETAILED ACTION
RCE

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 3/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keen (US 2014/0282684) in view of Hyslop (US 2016/0205560) and further in view of Jalali (US 2015/0280806), and further in view of Faccin (US 20210092049).
Referring to claim 1, Keen discloses an inter-network (FIG. 8) communication controller (FIG. 3, 8, “hard handoff controller”. Abstract, Par.  28, 139, 141, 142, “handoff controller 147”, “Hard handoffs can thus be used to make the connection from one base station 140 to an adjacent base station in support of the air-to-ground communications network 100. Messages being communicated between a PED 130 and 
receive location information associated with an in-flight aircraft being tracked and provided with air-to-ground (ATG) wireless communication services by a first ATG network (FIG. 1-3, Par. 98, “the ground-based base stations 140”. Par. 121, 149, “each base station 140 receives GPS coordinates of the aircraft 120, and based upon movement of the aircraft” , “FIG. 1 is a schematic diagram of an air-to-ground communications network in accordance with the present invention”,  “Par. 94, “100 base-stations 140 positioned to directly support the air-to-ground communications network 100 disclosed herein.”, note that the location of the aircraft is provided to the base station 140. The base station 140 is equivalent to the ATG wireless communication network. Note that FIG 8 shows ATG Antenna 154 on the aircraft that communicates with the base stations 140 via air-to-ground interface 200 (see Par. 93). ), 
provide the location information to a second ATG network (Par. 149, 114 “each base station 140 receives GPS coordinates of the aircraft 120, and based upon movement of the aircraft”. Note that each of the base stations receives the GPS coordinates of the aircraft, thus, a second ATG network would receive the location of the aircraft as well. Note that ATG network is ground base station that provides air-to-ground communication (ATG). Thus, the ground based base stations are ATG networks. FIG. 8 shows ATG (AirtoGround) antenna 154 in communication with base stations 140, thus, one skilled in the art would determine that the ground based base stations 140 are equivalent to ATG networks)) 
Keen is not relied on for: the first ATG network employing beamforming directed to the aircraft to provide the communication services; and to enable the second ATG network to utilize the location information for employing beamforming to establish wireless communication with the aircraft. And Keen is not relied on for disclosing first ATG network comprising a first set of two or more ATG base stations that share a common backhaul, and second ATG network comprising a second set of two or more ATG base stations that do not share the common backhaul of the first set of two ore more ATG base stations.
In an analogous art, Hyslop discloses the first ATG network employing beamforming directed to the aircraft to provide the communication services; and to enable the second ATG network to utilize the location information for employing beamforming to establish wireless communication with the aircraft (FIG. 8, Step 810-930, and its description, “Selecting an antenna element to employ for communication with ATG base station based on the expected relative position”.  Par. 46, “the ATG base stations (350 and 355) may employ beamforming (e.g., via a beamforming control module that may employ both 2D knowledge of fixed base station location and 3D knowledge of position information regarding the in-flight aircraft 330 to assist in application of beamforming techniques). Likewise, beamforming and/or beamsteering may be employed on the antenna array 375 of the in-flight aircraft 330 to use knowledge of ATG base station location and aircraft maneuvering (e.g., turns or pitch and roll) to maintain the antenna array 375 in an advantageous orientation to communicate with the ATG base stations when the in-flight aircraft 330 maneuvers”. Par. 70, “information indicative of aircraft location”, Par. 54, “controller 505 may be provided in communication with the steering assembly 500 to provide control over the steering assembly 500. The controller 505 may include processing circuitry 510 configured to provide control outputs for steering of the side panel element 400 based on, for example, knowledge of base station location and the relative position and orientation of the in-flight aircraft 330”. Par. 58, “the instructions may include instructions for processing 3D position information the in-flight aircraft 330 (including orientation) along with position information of fixed transmission sites in order to instruct an antenna array to tilt or otherwise orient in a direction that will facilitate establishing a communication link between the antenna array and one of ”. Note the ground based base stations employ beamforming based on locations of the base stations and the position and orientation of the aircraft).
Hyslop further discloses first ATG network comprising a first set of two or more ATG base stations that share a common backhaul and second ATG network comprising a second set of two or more ATG base stations that (FIG. 3 and Par. 43, lines 1-7, “ATG backhaul and network control components 370 may be operably coupled to the first and second ATG base stations 350 and 355”.  Note that in figure 3 the ATG base station 355 and 350 are coupled via the ATG backhaul switch 370. Further note that in the same fashion that ATG tower 355 and 350 create a first ATG network with a common backhaul, a second ATG network comprising a second set of two or more ATG base stations can also be formed).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keen by incorporating the beamforming concepts of Hyslop, for the purpose of providing directional beams and/or narrowing the wireless communication waves directly towards to the aircraft, and thereby preventing interference to other radio communications in session in the area. Further for the purpose of forming multiple ATG networks with common backhauls, for the purpose of allowing the ATG base stations to communicate via the backhaul links and thereby use communication resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is silent on the base stations not sharing the common backhaul of the first set of two or more ATG base stations.
In an analogous art,  Faccin discloses base stations not sharing the common backhaul of the first set of two or more ATG base stations (abstract, “an inter-RAT handover between the next generation RAT and a legacy RAT.”.  Par. 51, lines 1-10, “base stations may include a backhaul interface for communication with a backhaul portion of the network. The backhaul may provide a link between a base station and a core network, and in some examples, the backhaul may provide interconnection between the respective base stations.”. Last line of Par. 70, “The eNB 210 may be connected to the other eNBs via an X2 interface (i.e., backhaul)”. Note that handover between base stations of different RATs (Radio access technologies) involve different backhauls and different hardware setup).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Faccin so that the handoff of can take place between ATG base stations that belong to different network, for the purpose of providing handoff even when base station of the same backhaul is not available. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Keen is not relied on for wherein the first ATG network and the second ATG network each operate over different ranges of radio frequency (RF) spectrum.
In an analogous art, Jalali discloses wherein the first ATG network and the second ATG network each operate over different ranges of radio frequency (RF) spectrum (FIG. 9, Par. 50, “Adjacent sectors may use different frequencies”. Par. 55, “in order to minimize interference at the sector boundaries, aerial platforms and cell site radio sub-systems may use different frequencies in adjacent sectors”. Par. 79, “different frequencies”. Note that sectors and cells in cellular communication terms refer to dividing terrestrial area into smaller sizes with different base stations and frequencies in order to prevent interferences).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts of different frequency band using to adjacent and/or cluster cells, for the purpose of reducing or eliminating interference with the adjacent base stations. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Faccin discloses the controller of claim 1, wherein the processing circuitry is further configured to initiate a handover from the first ATG network to the second ATG network in response to the location information being provided to the second ATG network (Keen, Par. 91, 137, 153, “handoffs may be used between the ground-based base stations 140 as the aircraft 120 is in flight.”, “another aspect is directed to handoff of the aircraft 120 from one ground-based base station 140 to an adjacent ground-based base station”. Also See Hyslop, Par. 42, 73, “handover of the in-flight aircraft 330 between the first ATG base station 350 and the second ATG base station 355, respectively.”).
Referring to claim 3, the combination of keen/Hyslop/Jalali/Faccin discloses the controller of claim 2, wherein initiating the handover is triggered in response to an indication of interference in the first ATG network reaching an interference threshold (Jalali, Par. 47, “to initiate handoff, the aircraft radio sub-system 132 may estimate a quality measure, such as Signal to Interference to Noise Ratio (SINR) on the transmission 210-1 from cell site radio sub-system 112-1, which may include a beacon signal and/or data packets. If the SINR drops below a threshold handoff may be initiated”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts of different frequency band using to adjacent and/or cluster cells, for the purpose of reducing or eliminating interference with the adjacent base stations. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, the combination of keen/Hyslop/Jalali/Faccin discloses the controller of claim 2, wherein initiating the handover is triggered in response to quality of service related scoring functions associated with each of the first ATG network and the second ATG network differing by a predetermined threshold (Jalali, FIG. 7,  Par. 47, 68, “to initiate handoff, the aircraft radio sub-system 132 may estimate quality measure, such as Signal to Interference to Noise Ratio (SINR) on the transmission 210-1 from cell site radio sub-system 112-1, which may include a beacon signal and/or data packets. If the SINR drops below a threshold handoff may be initiated”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts of different frequency band using to adjacent and/or cluster cells, for the purpose of reducing or eliminating interference with the adjacent base stations. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Keen/Hyslop/Jalali/Faccin discloses the controller of claim 2, wherein initiating the handover is triggered in response to performance of the first ATG network falling below a performance threshold (Jalali, Par. FIG. 7,  68, 47, “to initiate handoff, the aircraft radio sub-system 132 may estimate a quality measure, such as Signal to Interference to Noise Ratio (SINR) on the transmission 210-1 from cell site radio sub-system 112-1, which may include a beacon signal and/or data packets. If the SINR drops below a threshold handoff may be initiated”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts of different frequency band using to adjacent and/or cluster cells, for the purpose of reducing or eliminating interference with the adjacent base stations. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 7, the combination of Keen/Hyslop/Jalali/Faccin discloses the controller of claim 1, wherein the location information includes dynamic position information indicative of a future location of the aircraft at a given future time (Hyslop, Par. 60, “to anticipate handover to a next ATG base station based on a predicted future in-flight aircraft 330 location”. Par. 67, “estimated future position”).
Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 12, Keen discloses a system for providing inter-network communication (FIG. 3, 8, Abstract, Par.  28, 139, 141, 142, “handoff controller 147”, Note figure 8 shows a system including in-flight aircraft in communication with ground base stations. “Hard handoffs can thus be used to make the connection from one base station 140 to an adjacent base station in support of the air-to-ground communications network 100. Messages being communicated between a PED 130 and the ground can be stored in a buffer or memory. The buffer or memory may be part of the data memory cache 155, or alternatively, the buffer or memory may be separate), the system comprising an in-flight aircraft including a first radio configured to communicate within a first air-to-ground (ATG) network, and a second radio configured to communicate within a second ATG network (Fig. 8 and Par.  28, 139, 141, 142. Note that figure 8 shows aircraft in flight 120 in communication with ground based base stations 140 (equivalent to ATG network));
a plurality of first ATG base stations defining the first ATG network (); a plurality of second ATG base stations defining the second ATG network (Fig. 8 and Par.  28, 139, 141, 142, FIG. 1-3, Par. 98, “the ground-based base stations 140”. Par. 121, 149, “each base station 140 receives GPS coordinates of the aircraft 120, and based upon movement of the aircraft” , “FIG. 1 is a schematic diagram of an air-to-ground communications network in accordance with the present invention”,  note that, as shown in figure 8, there are multiple base stations (at least 4) on the ground, and one skilled in the art would recognize that the a base station or a group of two base station can be 
and an inter-network communication controller comprising processing circuitry (FIG. 3, 8, Abstract, Par.  28, 139, 141, 142, “handoff controller 147”, “Hard handoffs can thus be used to make the connection from one base station 140 to an adjacent base station in support of the air-to-ground communications network 100. Messages being communicated between a PED 130 and the ground can be stored in a buffer or memory. The buffer or memory may be part of the data memory cache 155, or alternatively, the buffer or memory may be separate”)) configured to:
receive location information associated with an in-flight aircraft being tracked and provided with air-to-ground (ATG) wireless communication services by a first ATG network (FIG. 1-3, Par. 98, “the ground-based base stations 140”. Par. 121, 149, “each base station 140 receives GPS coordinates of the aircraft 120, and based upon movement of the aircraft” , “FIG. 1 is a schematic diagram of an air-to-ground communications network in accordance with the present invention”,  “Par. 94, “100 base-stations 140 positioned to directly support the air-to-ground communications network 100 disclosed herein.”, note that the location of the aircraft is provided to the base station 140. The base station 140 is equivalent to the ATG wireless communication network. Note that FIG 8 shows ATG Antenna 154 on the aircraft that communicates with the base stations 140 via air-to-ground interface 200 (see Par. 93). ), provide the location information to a second ATG network (Par. 149, “each base station 140 receives GPS coordinates of the aircraft 120, and based upon movement of the aircraft”. Note that each of the base stations receives the GPS coordinates of the aircraft, thus, a second ATG network would receive the location of the aircraft as well. Note that ATG network is ground base station that provides air-to-ground communication (ATG). Thus, the ground based base stations are ATG networks. FIG. 8 shows ATG (AirtoGround) antenna 154 in communication with base stations 140, thus, 
Keen is not relied on for he first ATG network employing beamforming directed to the aircraft to provide the communication services; and to enable the second ATG network to utilize the location information for employing beamforming to establish wireless communication with the aircraft and Keen is not relied on for disclosing first ATG network comprising a first set of two or more ATG base stations that share a common backhaul, and second ATG network comprising a second set of two or more ATG base stations that do not share the common backhaul of the first set of two ore more ATG base stations.
In an analogous art, Hyslop discloses the first ATG network employing beamforming directed to the aircraft to provide the communication services; and to enable the second ATG network to utilize the location information for employing beamforming to establish wireless communication with the aircraft (FIG. 8, Step 810-930, and its description, “Selecting an antenna element to employ for communication with ATG base station based on the expected relative position”.  Par. 46, “the ATG base stations (350 and 355) may employ beamforming (e.g., via a beamforming control module that may employ both 2D knowledge of fixed base station location and 3D knowledge of position information regarding the in-flight aircraft 330 to assist in application of beamforming techniques). Likewise, beamforming and/or beamsteering may be employed on the antenna array 375 of the in-flight aircraft 330 to use knowledge of ATG base station location and aircraft maneuvering (e.g., turns or pitch and roll) to maintain the antenna array 375 in an advantageous orientation to communicate with the ATG base stations when the in-flight aircraft 330 maneuvers”. Par. 70, “information indicative of aircraft location”, Par. 54, “controller 505 may be provided in communication with the steering assembly 500 to provide control over the steering assembly 500. The controller 505 may include processing circuitry 510 configured to provide control outputs for steering of the side panel element 400 based position and orientation of the in-flight aircraft 330”. Par. 58, “the instructions may include instructions for processing 3D position information the in-flight aircraft 330 (including orientation) along with position information of fixed transmission sites in order to instruct an antenna array to tilt or otherwise orient in a direction that will facilitate establishing a communication link between the antenna array and one of the fixed transmission stations”. Note the ground based base stations employ beamforming based on locations of the base stations and the position and orientation of the aircraft). Hyslop further discloses first ATG network comprising a first set of two or more ATG base stations that share a common backhaul and second ATG network comprising a second set of two or more ATG base stations that (FIG. 3 and Par. 43, lines 1-7, “ATG backhaul and network control components 370 may be operably coupled to the first and second ATG base stations 350 and 355”.  Note that in figure 3 the ATG base station 355 and 350 are coupled via the ATG backhaul switch 370. Further note that in the same fashion that ATG tower 355 and 350 create a first ATG network with a common backhaul, a second ATG network comprising a second set of two or more ATG base stations can also be formed).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Keen by incorporating the beamforming concepts of Hyslop, for the purpose of providing directional beams and/or narrowing the wireless communication waves directly towards to the aircraft, and thereby preventing interference to other radio communications in session in the area. Further for the purpose of forming multiple ATG networks with common backhauls, for the purpose of allowing the ATG base stations to communicate via the backhaul links and thereby use communication resources efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is silent on the base stations not sharing the common backhaul of the first set of two or more ATG base stations.
In an analogous art,  Faccin discloses base stations not sharing the common backhaul of the first set of two or more ATG base stations (abstract, “an inter-RAT handover between the next generation RAT and a legacy RAT.”.  Par. 51, lines 1-10, “base stations may include a backhaul interface for communication with a backhaul portion of the network. The backhaul may provide a link between a base station and a core network, and in some examples, the backhaul may provide interconnection between the respective base stations.”. Last line of Par. 70, “The eNB 210 may be connected to the other eNBs via an X2 interface (i.e., backhaul).”.).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Faccin so that the handoff of can take place between ATG base stations that belong to different network, for the purpose of providing handoff even when base station of the same backhaul is not available. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Keen is not relied on for wherein the first ATG network and the second ATG network each operate over different ranges of radio frequency (RF) spectrum.
In an analogous art, Jalali discloses wherein the first ATG network and the second ATG network each operate over different ranges of radio frequency (RF) spectrum (FIG. 9, Par. 50, “Adjacent sectors may use different frequencies”. Par. 55, “in order to minimize interference at the sector boundaries, aerial platforms and cell site radio sub-systems may use different frequencies in adjacent sectors”. Par. 79, “different frequencies”. Note that sectors and cells in cellular communication terms refer to dividing terrestrial area into smaller sizes with different base stations and frequencies in order to prevent interferences).

Dependent claims 13-16 recite features analogous to the features of claims 2-5 respectively. Thus, they are rejected for the same reasons as set forth above. 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keen (US 2014/0282684) in view of Hyslop (US 2016/0205560) and further in view of Jalali (US 2015/0280806), and further in view of Faccin (US 20210092049) and still further in view of Kalathil (US 2019/0045406).
Referring to claim 6, the combination of Keen/Hyslop/Jalali/Faccin discloses the controller of claim 2, but is silent on initiating the handover is triggered based on a flight plan or trajectory of the aircraft indicating that the aircraft is headed to a coverage hole of the first ATG network.
In an analogous art, Kalathil discloses initiating the handover is triggered based on a flight plan or trajectory of the aircraft indicating that the aircraft is headed to a coverage hole of the first ATG network (Par. 111, 112, “the processing circuitry is further to encode flight control commands that route of the UAV through the defined three-dimensional geographic region; and, wherein the encoded flight control commands route the UAV to avoid coverage holes identified in the computed handover parameter set”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts of Kalathil, for the planning ahead and establishing the next handover process in advance prior to the aircraft reaching the Hole coverage. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claim 17 recites features analogous to the features of claim 6. Thus, it is rejected for the same reasons as set forth above. 
s 8, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Keen (US 2014/0282684) in view of Hyslop (US 2016/0205560) and further in view of Jalali (US 2015/0280806), and further in view of Faccin (US 20210092049), and still further in view of in view of well-known prior art (MPEP 2144.03). 
Referring to claim 8, the combination of Keen/Hyslop/Jalali/Faccin discloses the controller of claim 1, but is silent on the first and second ATG networks each track and communicate with the aircraft simultaneously for at least a predetermined period of time after the second ATG network establishes wireless communication with the aircraft.
The examiner takes official notice of the fact that holding communications with a mobile device (such as an aircraft) with two base stations simultaneously (which happens in soft handoff) is well-known in the art. In Soft handoff, the terminal hold communication with both the target and the destination base stations simultaneously so that the handoff happens smoothly without data loss.  
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts of soft handoff, and thereby allowing simultaneous connection with base stations, for the purpose of providing a smoother handoff and preventing interruptions during the handoff. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 9, the combination of Keen/Hyslop/Jalali/Faccin discloses the controller of claim 8, but is silent on wherein the first ATG network stops communicating with the aircraft after the predetermined period of time expires.
The examiner takes official notice of the fact that holding communications with a mobile device with two base stations simultaneously for only a predetermined period of time is well-known in the art. In Soft handoff, the terminal hold communication with both the target and the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts of soft handoff, to allow simultaneous connection but only for a predetermined period of time, for the purpose of completing the soft handoff. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claim 18 recites features analogous to the features of claim 8. Thus, it is rejected for the same reasons as set forth above. 

Claims 10, 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keen (US 2014/0282684) in view of Hyslop (US 2016/0205560) and further in view of Jalali (US 2015/0280806), and further in view of Faccin (US 20210092049) and still further in view of in view of Chen (US 20030003913).
Referring to claim 10, the combination of Keen/Hyslop/Jalali/Faccin discloses the controller of claim 1, but is silent on wherein the controller is disposed at a central location accessible to base stations in each of the first and second ATG networks.
In an analogous art, Chen discloses the controller is disposed at a central location accessible to base stations in each of the first and second ATG networks (FIG. 3, Abstract, Par. 20, 166, 174, 188, “Base Station Controller ( BSC) 114. Base Station Controller 114 controls base stations 120, and exchanges information packets between Mobile Switching Center (MSC) 116 and base stations 120”, “Control processor 2420 sends the handoff message to base stations 2200 via BSC interface 2410. In such an embodiment, each control processor 2260 receives the handoff message generated by the BSC via 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts locating BSC or controller in central and strategic locations so that the base stations in each of the first and second ATG networks of the combination would be able access the controller easily and thus, coordinating communication between base stations and other network elements efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 11, the combination of keen/Hyslop/Jalali/Faccin discloses the controller of claim 1, wherein individual base stations of the first ATG network are collocated with respective individual base stations of the second ATG network (Keen, FIG. 8, 1, and Par.  28, 139, 141, 142, FIG. 1-3, Par. 98, “the ground-based base stations 140”. Par. 121, 149, “each base station 140 receives GPS coordinates of the aircraft 120, and based upon movement of the aircraft” , “FIG. 1 is a schematic diagram of an air-to-ground communications network in accordance with the present invention”,  note that, as shown in figure 8, there are multiple base stations (at least 4) on the ground, and one skilled in the art would recognize that the a base station or a group of two base station can be equivalent to a plurality of first ATG base stations and similarly a groups of second base station can be equivalent to a plurality of second ATG base stations).
	Keen is silent on wherein an instance of the controller is disposed at each respective site at which one of the base stations of the first ATG network is collocated with one of the base stations of the second ATG network.
	In an analogous art, Chen discloses wherein an instance of the controller is disposed at each respective site at which one of the base stations of the first ATG network is collocated with one of the cellular telephone system can contain more than one Base Station Controller 114”. Note in cellular systems such as Chens, the BSC is located and/or provided for groups of base stations (usually in cluster of cells). This distribution system of BSCs for a groups of base stations goes on throughout the cellular system in order to cover all the cells and control the base station and cellular communications).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the concepts locating BSC or controller in central and strategic locations so that the base stations in each of the first and second ATG networks of the combination would be able access the controller easily and thus, coordinating communication between base stations and other network elements efficiently. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claims 19-20 recite features analogous to the features of claims 10-11 respectively. Thus, they are rejected for the same reasons as set forth above.

Response to Arguments
Applicant’s arguments submitted 3/18/2021 have been fully considered but they are moot in view of new grounds of rejection.
Applicant is invited to contact examiner and discuss claim amendments in order to place claims in condition for allowance and thereby expedite prosecution.
Prior are made of record but not relied on are included in the Notice of References Cited:
Linton (US 20200169881), See Par. 81 and 82, handover (handoff) of the mobile device 60 from the first MSC 74A to the second MSC 74B, where each MSC involve different backhauls.
Lim (US 20180192342), se Par. 89, A handover method from the first backhaul system structure among the above-described backhaul system structures to a second backhaul system structure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).